Name: Council Regulation (EEC) No 3158/87 of 19 October 1987 amending Regulation (EEC) No 1940/81 on an integrated development programme for the Department of LozÃ ¨re
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy; NA;  regions of EU Member States;  economic conditions
 Date Published: nan

 No L 301 /4 Official Journal of the European Communities 24. 10 . 87 COUNCIL REGULATION (EEC) No 3158/87 of 19 October 1987 amending Regulation (EEC) No 1940/81 on an integrated development programme for the Department of Lozere THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 6 ( 1 ) of Regulation (EEC) No 1940/81 (3), as amended by Regulation (EEC) No 797/85 (4), stipulates that the duration of the common measure shall be five years from the date of notification of the Commission opinion referred to in Article 4 (3) of that Regulation ; whereas this period expired on 5 April 1987 ; Whereas it has not been possible to complete the work scheduled in the programme concerned within the periods of time originally anticipated ; whereas the dura ­ tion of the common measure should therefore be extended by two years ; Whereas experience indicates that the estimated cost given in Article 6 (3) of Regulation (EEC) No 1940/81 is too high for the likely pattern of reimbursement ; whereas it should therefore be reduced to 8 million ECU : HAS ADOPTED THIS REGULATION : Article 1 . Regulation (EEC) No 1940/81 is hereby amended as follows : 1 . Article 6 ( 1 ) and (3) shall be replaced by the following : ' 1 . The duration of the common measure shall be not more than seven years from the date of notifica ­ tion of the opinion referred to in Article 4 (3). 3. The estimated cost of the common measure to the Fund is 8 million ECU for the period specified in paragraph 1 .' 2. Article 7 ( 1 ) shall be replaced by the following : * 1 . Expenditure by the French Republic on the measures referred to in Article 5 ( 1 ) shall be eligible for aid from the Fund up to a maximum of 20 million ECU for the period specified in Article 6 ( 1 ), of which a maximum of 604 500 ECU may be in respect of the actual cost, excluding public administration staff costs, of drawing up the programme.' Article 2 The Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 October 1987. For the Council The President L. T0RNiES (') OJ No C 175, 3 . 7. 1987, p. 6 . (2) Opinion delivered on 16 October 1987 (not yet published in the Official Journal). (3) OJ No L 197, 20. 7. 1981 , p. 9 . 4 OJ No L 93, 30 . 3 . 1985, p. 1 .